DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method issuing, by a management node of a blockchain computer network, virtual resources to a plurality of object nodes through a blockchain as transaction media, wherein the blockchain is on the blockchain computer network; performing, by one or more blockchain nodes of the blockchain computer network, consensus verification on a smart contract, wherein the smart contract comprises computer code executable to select a target object, wherein the computer code comprises a selection rule; storing, by the one or more blockchain nodes, the smart contract on the blockchain; selecting, by the management node, a set of object nodes from the plurality of object nodes according to the selection rule by invoking the smart contract stored on the blockchain, wherein the target object comprises the set of object nodes; determining, by the management node for each of the object nodes, an amount of designated remaining virtual resources of the issued virtual resources corresponding to the each object node stored on the blockchain; determining, by the management node for the target object, an amount of designated remaining virtual resources by accumulating the amounts of designated remaining virtual resources corresponding to each of the object nodes in the target object; determining, by the management node for the target object, a resource quota based on the amount of designated remaining virtual resources corresponding to the target object; determining, by the management node for each of the object nodes, virtual resource decrements corresponding to each of the object nodes based on the resource quota for the target object; constructing, by the 
The closest prior art of US 5592376 A (“Hodroff”) discloses a method to select a set of object nodes by a management node, determine a amount of remaining virtual resource, determine a virtual resource decrements corresponding to each object nodes. In addition, prior art CN 108053198 (“Wenwei”) discloses a method to construct quota exchange transaction, add quota exchange transaction to blockchain and deduct by blockchain node, the virtual resource, by executing quota exchange transaction. 
However, the combination of the prior art neither singly nor in combination does not disclose determining, by the management node for each of the object nodes, an amount of designated remaining virtual resources of the issued virtual resources corresponding to the each object node stored on the blockchain; determining, by the management node for the target object, an amount of designated remaining virtual resources by accumulating the amounts of designated remaining virtual resources corresponding to each of the object nodes in the target object in view of the specific combinations of the recited steps and functions in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685